Citation Nr: 9910889	
Decision Date: 04/20/99    Archive Date: 04/30/99

DOCKET NO.  97-05 214	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Whether new and material evidence has been received to 
warrant reopening a claim of entitlement to service 
connection for heart disease with hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

J.M. Daley, Associate Counsel


INTRODUCTION

The veteran had recognized service as a guerrilla with the 
Armed Forces of the United States from January to July 1945.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of an April 1996 rating decision from the Manila, 
Philippines, Department of Veterans Affairs (VA) Regional 
Office (RO), which found that no new and material evidence 
had been submitted to warrant reopening the veteran's claim 
of entitlement to service connection for a heart disease with 
hypertension. 

In connection with his claim the veteran presented testimony 
at a videoconference hearing, held in lieu of an in-person 
Travel Board hearing, in June 1997.  See 38 C.F.R. 
§ 20.700(e) (1998).  A transcript of that hearing is 
associated with the claims file.  Additionally, the Board 
notes that the veteran has submitted a written waiver of 
initial RO consideration of evidence received subsequent to 
the last statement of the case issued by the RO.  See 
38 C.F.R. § 20.1304(c) (1998).

In a decision dated in September 1997, the Board denied 
reopening the veteran's claim.  He appealed that 
determination to the United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999) (hereinafter, "the Court"), 
which, in an Order dated in November 1998, vacated the 
Board's September 1997 decision and returned the case for 
consideration consistent with Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998).


FINDINGS OF FACT

1.  By rating decision dated in January 1994, the RO denied 
entitlement to service connection for heart disease with 
hypertension and properly notified the veteran of the 
decision.  He did not appeal and the determination became 
final.

2.  The additional evidence added to the record since the 
January 1994 RO rating decision that denied service 
connection for heart disease with hypertension, is 
cumulative; does not bear directly and substantially upon the 
specific matter under consideration; and/or by itself or in 
connection with evidence previously assembled is not so 
significant that it must be considered in order to fairly 
decide the merits of the claim.


CONCLUSIONS OF LAW

1.  The January 1994 rating decision that denied entitlement 
to service connection for heart disease with hypertension is 
final.  38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. 
§ 20.1103 (1998).

2.  No new and material evidence has been presented to 
warrant reopening the claim of entitlement to service 
connection for heart disease with hypertension.  38 U.S.C.A. 
§ 5108 (West 1991); 38 C.F.R. § 3.156(a) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

A report of physical examination dated in December 1947, 
subsequent to the veteran's recognized service, includes 
notation of a blood pressure reading of 126/88 and is 
negative for notation of any cardiovascular defect or 
abnormality.  In his Affidavit for Philippine Army Personnel, 
signed in December 1947, the veteran denied any wounds or 
illnesses incurred since December 1941.  No service medical 
records are available during the period of the veteran's 
recognized guerrilla service.


By letter dated in April 1973, A.C., M.D., reported that the 
veteran appeared for chest x-ray and consultation in March 
1973.  At that time the veteran complained of occasional 
chest pain, a cough and easy fatigability; his blood pressure 
was 148/110 and chest x-ray revealed an ill-defined hazy 
patch at the tip of the anterior first rib.  The impressions 
were minimal pulmonary tuberculosis and questionable 
hypertension.

In June 1975, the veteran was admitted to the Philippine 
Heart Center for Asia with complaints of chest pain of three-
months' duration, aggravated by activity.  His blood pressure 
was 110/70.  There was a short systolic murmur at the apex, 
Grade I/II.  The apex base was at the fifth intercostal 
margin.  The diagnoses were to rule out hypertension, 
arteriosclerotic heart disease (ASHD) and myocardial 
ischemia.

A letter dated in November 1975, includes the assertion that 
the veteran was being treated for ischemic heart disease. 

A February 1977 report from the Biomedical Laboratory 
includes note of an abnormal electrocardiogram (ECG) tracing; 
cardiology consultation was recommended.  ECG testing in 
April 1979 was also interpreted as abnormal, revealing non-
specific ST-T wave changes.  The veteran's blood pressure at 
that time was 140/90.  

An report of medical evaluation dated in April 1987 includes 
reference to a history of heart disease and shows diagnoses 
of ASHD and an old myocardial infarction in the anterior 
wall.  The report also includes the statement that stress in 
the veteran's work environment may have had an impact on his 
cardiovascular status.  A report of ECG dated in February 
1988 reflects sinus tachycardia, an atrioventricular block 
and to rule out an old inferior myocardial infarction.  
Records that appear to be dated in September 1989 reflect 
follow-up for complaints of dizziness and occasional chest 
pains on exertion.  At that time the veteran's blood pressure 
was 180/110; examination revealed a regular heart rate and 
rhythm.  Diagnoses were essential, uncontrolled hypertension 
and ASHD.

In September 1990, the veteran underwent cardiac evaluation 
at St. Catherine Hospital.  Stress testing was abnormal, 
revealing ST-T wave changes stated as highly suggestive of 
exercise-induced cardiac ischemia.  In October 1990 he 
underwent left heart catheterization with bilateral selective 
coronary arteriography that revealed total occlusion of the 
left anterior descending, significant stenosis of the 
diagonal, total occlusion of the obtuse marginal branch of 
the circumflex, significant stenosis of the circumflex and 
the proximal right coronary artery.  Myocardial 
revascularization was advised.  Records included notation of 
a known hypertensive history.

By letter dated in December 1990, a social worker stated that 
the veteran had open heart surgery on October 8, 1990 and was 
discharged on October 14, 1990.

The veteran was admitted to Good Samaritan Hospital from 
September to October 1992.  Reports of ECG indicated inferior 
infarction of undetermined age and marked sinus bradycardia 
with functional escape rhythm.  Hospitalization reports 
included notation of a 30-year history of essential 
hypertension and a history of hyperlipidemia.  The veteran 
denied history of rheumatic fever and stated discontinuance 
of smoking 10 to 20 years earlier.  He denied family history 
of cardiovascular disease.  Examination revealed a blood 
pressure of 106/66.  Final diagnoses were 1) organic heart 
disease (hypertensive cardiovascular disease (HCVD) and 
ASHD); 2) lactic acidosis; 3) essential hypertension by 
history; 4) degenerative osteoarthritis; and 5) positive 
tuberculin skin test.  A temporary transvenous pacemaker was 
inserted into the veteran's right internal jugular vein 
during hospitalization; the veteran was stable at discharge.

The impressions upon ECG testing in April 1993 were that 
there were ST-T wave changes in the lateral wall and to rule 
out and old inferior wall injury.  The accompanying medical 
examiner's report included notation of a history of 
hypertension since 1943, manifested as dizziness and 
headaches with occasional chest pain and included a history 
that the veteran had been on hypertension therapy since that 
time.  Examination revealed a regular heart rate and rhythm 
without evidence of murmurs.  The diagnoses were HCVD, ASHD 
and status post coronary artery bypass.

By rating decision dated in January 1994, the RO denied 
entitlement to service connection for heart disease with 
hypertension.  By letter also dated in January 1994, the 
veteran was notified of that determination.  As he did not 
perfect a timely appeal, that determination became final.

Subsequent to the January 1994 denial, the RO received 
additional evidence consisting of lay affidavits, further 
statements from the veteran and private and VA medical 
evidence, as detailed in pertinent part herein below:

In an affidavit signed in August 1995, L.V., one of the 
veteran's former comrades, asserted that the veteran had 
complained of chest pains and headaches during military 
service.  In affidavits dated in May 1995, F.M., a 
veterinarian, and L.M., a doctor, asserted that the veteran 
experienced symptoms of headache and chest pain during 
service.  Dr. L.M. further asserted advising the veteran to 
avoid stress and strain and to take aspirin.  In a 
certificate dated in July 1995, A.M., the Philippine 
Assistant Adjutant General provided information as to the 
veteran's alleged periods of military service.

In a statement signed in December 1995, the veteran asserted 
first experiencing dizziness, headaches and chest pains in 
1943 during guerrilla operations and received medical advice 
from Dr. L.M.  

In a statement dated in March 1997, a VA psychiatrist 
referenced the veteran's history of quadruple bypass surgery 
and diagnosis of hypertension.

A June 1997 record from the VA Medical Center indicates that 
the veteran was seen for angina.  He was advised to avoid 
heavy meals and heavy exertion and to follow up with his 
cardiologist.

Records from the outpatient department of the Veterans 
Memorial Medical Center (VMMC), dated in June 1997, indicate 
treatment for ear, psychiatric and orthopedic problems and 
further certify that the veteran had received treatment at 
that facility for disability to include HCVD since 1986.  

In June 1997, the veteran testified before a member of the 
Board via videoconference.  In his testimony he acknowledged 
having elevated blood pressure readings prior to service, for 
which he was treated by a private physician.  Transcript at 
3.  He then asserted that his military duties were stressful 
and he began to experience chest pain, headaches and 
dizziness.  The veteran asserted that Dr. L.M. diagnosed him 
with hypertension during service.  He asserted a continuity 
of symptomatology since service and stated that physicians 
had related his post-service heart attack to his 
hypertension.  The veteran's spouse also testified, stating 
that the veteran started complaining of headaches in 1958 
when she first met him and that after service he had 
increased problems.  

Laws and Regulations Pertinent to Service Connection

Every veteran shall be taken to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time of 
examination, acceptance, and enrollment.  38 U.S.C.A. § 1132 
(West 1991), 38 C.F.R. § 3.304(b) (1998).  There are medical 
principles so universally recognized as to constitute clear 
and unmistakable proof, and when in accordance with these 
principles existence of a disability prior to service is 
established, no additional or confirmatory evidence is 
necessary.  Consequently, with notation or discovery during 
service of such residual conditions with no evidence of the 
pertinent antecedent active disease or injury during service 
the conclusion must be that they preexisted service.  
Similarly, manifestation of lesions or symptoms of chronic 
disease from date of enlistment, or so close thereto that the 
disease could not have originated in so short a period will 
establish pre-service existence.  38 C.F.R. § 3.303(c).  A 
veteran's statements on clinical treatment may be sufficient 
to rebut the presumption of soundness, since the veteran is 
competent to say that he had difficulty hearing prior to 
service and such a statement does not involve a medical 
diagnosis or opinion as to causation.  Doran v. Brown, 
6 Vet. App. 283, 286 (1994).

Service connection means, essentially, that the facts, as 
shown by evidence, establish that a particular injury or 
disease resulting in disability was contracted in line of 
duty coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  
38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 (1996).  
Each disorder for which a veteran seeks service connection 
must be considered on the basis of evidence, including that 
shown by his service records, his medical records, and 
pertinent medical and lay evidence.  38 C.F.R. § 3.303(a). 

A pre-existing injury or disease will be considered to have 
been aggravated by active service, where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153; 
38 C.F.R. § 3.306(a).  Aggravation may not be conceded where 
the disability underwent no increase in severity during 
service on the basis of all the evidence of record pertaining 
to the manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153; 
38 C.F.R. § 3.306(b); Falzone v. Brown, 8 Vet. App. 398, 402 
(1995).  Temporary or intermittent flare-ups of a preexisting 
injury or disease are not sufficient to be considered 
"aggravation in service" unless the underlying condition, 
as contrasted with symptoms, has worsened.  This means the 
base line against which the Board is to measure any worsening 
of a disability is the veteran's disability as shown in all 
of his medical records, not on the happenstance of whether he 
was symptom-free when he enlisted.  Hunt v. Derwinski, 1 Vet. 
App. 292, 297 (1991); Green v. Derwinski, 1 Vet. App. 320, 
323 (1991); Jensen v. Brown, 4 Vet. App. 304, 306-307 (1993).

Where there is a chronic disease shown as such in service or 
within the presumptive period under 38 C.F.R. § 3.307 so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  
This rule does not mean that any manifestation in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease identity is 
established, there is no requirement of evidentiary showing 
of continuity.  Continuity of symptomatology is required 
where the condition noted during service or in the 
presumptive period is not shown to be chronic or where the 
diagnosis of chronicity may be legitimately questioned.  When 
the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).  The 
regulation requires continuity of symptomatology, not 
continuity of treatment.  Wilson v. Derwinski, 2 Vet. 
App. 16, 19 (1991).  For certain diseases, to include 
hypertension and/or heart disease, service connection may be 
established where such disease is manifested to a compensable 
degree within the initial post-service year.  38 U.S.C.A. 
§§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  

The Court has established the following rules with regard to 
claims addressing the issue of chronicity.  The chronicity 
provision of 38 C.F.R. § 3.303(b) is applicable where 
evidence, regardless of its date, shows that a veteran had a 
chronic condition in service and still has such condition.  
Such evidence must be medical unless it relates to a 
condition as to which, under the Court's case law, lay 
observation is competent.  If the chronicity provision is not 
applicable, a claim may still be well grounded if (1) the 
condition is observed during service, (2) continuity of 
symptomatology is demonstrated thereafter and (3) competent 
evidence relates the present condition to that 
symptomatology.  Savage v. Gober, 10 Vet. App. 489 (1997); 
see also Grottveit v. Brown, 5 Vet. App. 91, 93 (1993) (where 
the issue involves questions of medical diagnosis or an 
opinion as to medical causation, competent medical evidence 
is required).  

Where a veteran served for at least 90 days during a period 
of war or after December 31, 1946, and certain chronic 
diseases, such as hypertension or cardiovascular disease, 
become manifest to a degree of 10 percent within one year 
from the date of termination of such service, such diseases 
shall be presumed to have been incurred in service, even 
though there is no evidence of such diseases during the 
period of service.  38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.  

Moreover, service connection may be granted for any disease 
diagnosed after discharge when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Analysis

As indicated above, the January 1994 rating decision that 
denied entitlement to service connection for heart disease 
with hypertension became final when the veteran did not 
appeal within one year of the date of notification of such 
determination.  38 U.S.C.A. § 7105(c); 38 C.F.R. 
§§ 20.302, 20.1103 (1998).  Once a denial of a claim of 
service connection has become final, it cannot subsequently 
be reopened unless new and material evidence has been 
presented.  38 U.S.C.A. § 5108. 

In determining whether to reopen previously and finally 
denied claims, a three-step analysis was recently announced 
by the Court.  Elkins v. West, U.S. Vet. App. No. 97-
1534 (Feb. 17, 1999).  Under the Elkins test, the Board must 
first determine whether the veteran has presented new and 
material evidence under 38 C.F.R. § 3.156(a) in order to have 
a finally denied claim reopened under 38 U.S.C.A. § 5108.  
Second, if new and material evidence has been presented, 
immediately upon reopening the claim, the Board must 
determine whether, based upon all the evidence of record in 
support of the claim, the claim as reopened (as distinguished 
from the original claim) is well grounded pursuant to 
38 U.S.C.A. § 5107(a) (West 1991).  Third, if the claim is 
well grounded, the Board may then proceed to evaluate the 
merits of the claim but only after ensuring the VA's duty to 
assist under 38 U.S.C.A. § 5107(b) (West 1991) has been 
fulfilled.  Winters v. West, U.S. Vet. App. No. 97-
2180 (Feb. 17, 1999).

New and material evidence is defined as evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a).  In Hodge v. West, 
155 F.3d 1356 (Fed. Cir. 1998), the Federal Circuit noted 
that new evidence could be sufficient to reopen a claim if it 
could contribute to a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it would not be enough to convince the 
Board to grant a claim.  Id. at 1363.

The Court has also clarified that, with respect to the issue 
of materiality, the newly presented evidence need not be 
probative of all the elements required to award the claim.  
Evans v. Brown, 9 Vet. App. 273, 284, (1996) (citing Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995), aff'd 78 F.3d 604 
(Fed. Cir. 1996) (table)).  Rather, it is each of the 
specified bases for the final disallowance that must be 
considered in determining whether the newly submitted 
evidence is probative.  Evans, at 284.  The Court also held 
that in order to reopen a previously and finally disallowed 
claim there must be new and material evidence submitted 
"since the time that the claim was finally disallowed on any 
basis, not only since the time that the claim was last 
disallowed on the merits."  Evans v. Brown at 284.

For the limited purpose of determining whether to reopen a 
claim, the credibility of the evidence is to be presumed; 
however, this presumption no longer applies in the 
adjudication that follows reopening.  Justus v. Principi, 3 
Vet. App. 510, 513 (1992).

The veteran in this case contends that hypertension was first 
shown and diagnosed during active military duty and was a 
manifestation of his currently existing heart disease.  He 
argues that as the symptoms of heart disease were first 
present in service, service connection is warranted.  The 
bases for the January 1994 denial, the last final denial in 
this case, was that neither hypertension nor heart disease 
was shown at service entrance, during service or within one 
year after service discharge, and that there was no competent 
and probative medical evidence of any relationship between 
heart disease with hypertension and active military service.

The Board will first discuss the additional statements 
offered by the veteran in support of his claim.  In those 
statements he continues to assert there is a causal 
relationship between heart disease with hypertension and 
military service, arguing that he experienced symptoms of 
dizziness, headache and chest pains during service and 
further arguing that he was diagnosed with hypertension and 
treated with medications at that time.  As mere reiterations 
of previous contentions, such are not new.  Moreover, 
although the veteran is competent to report his alleged in-
service symptoms, as well as his continuation of such 
symptoms after service, the record does not reflect that he 
possesses a recognized degree of medical knowledge that would 
render him competent to offer opinions as to medical 
diagnosis or causation.  Espiritu v. Derwinski, 
2 Vet.App. 492 (1992).  The Court, in Moray v. Brown, 
5 Vet.App. 211, 214 (1993), extended the principal of 
Grottveit v. Brown, 5 Vet.App. 91 (1993), to hold that if lay 
assertions of medical causation will not suffice initially to 
establish a plausible, well grounded claim, under 
38 U.S.C.A. § 5107(a), it necessarily follows that such 
assertions cannot serve as the predicate to reopen a claim 
under 38 U.S.C.A. § 5108.  In this case, the evidence 
previously considered by the RO did not include competent 
evidence of hypertension or heart disease during service.  
The veteran's assertions, and the lay assertions of L.V1. to 
the same effect, are not competent to establish a diagnosis 
of hypertension and/or heart disease in service; nor are such 
sufficient to establish a causal relationship between the 
veteran's current cardiovascular problems and service.  As 
such, those statements are not material and not sufficient to 
reopen the claim.

The Board next acknowledges that the affidavits from Drs. 
L.M. and F.M., assumed competent and credible medical 
professionals for the purposes of determining materiality, 
are new.  However, despite reciting the veteran's in-service 
symptoms of chest pains and headaches, neither L.M. or F.M. 
indicates that the veteran warranted diagnoses of 
hypertension or heart disease in service; nor has either 
L.M. or F.M. provided an opinion that a causal relationship 
exists between the veteran's currently diagnosed heart 
disease with hypertension and his period of military service.  
The veteran has specifically alleged that Dr. L.M. diagnosed 
hypertension in service; however, that account, "filtered as 
it [is] through a layman's sensibilities, of what a doctor 
purportedly said is simply too attenuated and inherently 
unreliable to constitute 'medical' evidence."  Robinette v. 
Brown, 8 Vet.App. 69, 77 (1995).  Moreover, the veteran's 
assertion is not supported by Dr. L.M.'s own statements; in 
the May 1995 affidavit, Dr. L.M. merely asserts consultation 
during service for complaints of headache, dizziness and 
chest pain.  Dr. L.M. does not offer an opinion as to either 
diagnosis or etiology.  As indicated above, the veteran 
himself is not competent to provide the requisite etiological 
evidence that would be deemed material in this case.

The Board next notes that the claims file also contains 
"new" medical evidence in the form of records of VA and 
VMMC treatment and evaluation.  However, none of that 
additional evidence is material to the bases of the final 
denial in this case.  That evidence, where pertinent to the 
claimed disability, relates only to contemporary treatment 
for hypertension and heart disease and includes no opinion as 
to etiology or approximate onset of cardiovascular disease.  
Also notable is the fact that the additional medical evidence 
reflects treatment many decades after the veteran's discharge 
from service.  In any case, such evidence is negative for any 
competent medical opinion relating currently diagnosed heart 
disease with hypertension to any incident of military 
service.  There is neither an opinion stating that 
hypertension and/or heart disease was first manifested during 
service, an opinion stating that any pre-existing disorder 
increased in severity as a result of service or an opinion 
otherwise relating heart disease with hypertension to the 
veteran's period of military service.  See 38 C.F.R. 
§§ 3.303, 3.306, 3.307, 3.309.  Thus, the additional evidence 
does not bear directly or substantially upon the specific 
matter under consideration, i.e., does a causal relationship 
exist between hypertension or cardiovascular disease, first 
shown decades after service, and the veteran's purported 
manifestation of symptoms or other incident during his period 
of active service.  Absent such materiality, the additional 
evidence is not so significant that it must be considered in 
order to fairly decide the merits of the claim and the 
veteran's claim is not now reopened.  38 C.F.R. § 3.156(a).  

The Board here references the contentions of the veteran's 
representative that the veteran's dates of service are in 
dispute; i.e., the representative asserts that the veteran's 
service should be recognized from October 1942, as certified 
by Philippine personnel, and that as the veteran alleges 
treatment by the United States military for hypertension 
since 1943, service connection is supported by the record as 
presumptive.  The Board does not concur.  First, the United 
States service department has verified only guerrilla service 
from January to July 1945.  The United States Army Reserve 
Personnel Center previously attempted to verify service 
beginning in October 1942; the response was negative.  The VA 
is bound by the findings of the service department with 
respect to the type and classification of military service 
and discharge.  See Duro v. Derwinski, 2 Vet.App. 530 (1990).  
The Board has carefully reviewed the evidence added to the 
claims file since the RO's original denial of service 
connection; however, that evidence does not include any 
material change/additional information that would warrant 
reverification of the veteran's military service.  See 
Sarmiento v. Brown, 7 Vet.App. 80, 84 (1994).  Furthermore, 
even were the record to reflect recognized service beginning 
in October 1942, the competent medical evidence added to the 
record since the January 1994 denial does not establish that 
hypertension or heart disease was manifested in or around 
that time.

Accordingly, the Board concludes that no new and material 
evidence has been presented to warrant reopening the claim 
and the January 1994 rating decision that denied entitlement 
to service connection for heart disease with hypertension 
remains final.  38 U.S.C.A. §§ 5108, 7105(c); 
38 C.F.R. §§ 3.156(a), 20.1103.

The Board here recognizes that the Court, in Graves v. Brown, 
9 Vet.App. 172 (1996), extended the 38 U.S.C.A. § 5103(a) 
(West 1991) duty to advise the claimant of evidence needed to 
complete his application, as discussed in Robinette v. Brown, 
8 Vet.App. 69 (1995), to applications to reopen a claim 
through the presentation of new and material evidence.  In 
this instance, the VA has fulfilled such duty in the 
September 1996 statement of the case informing the veteran of 
the laws and regulations pertinent to new and material 
evidence cases, and advising him that to be new and material, 
the additional evidence would have to include competent 
medical evidence of a relationship between heart disease with 
hypertension and his period of military service.  The veteran 
has neither submitted or identified evidence sufficient to 
warrant reopening the claim.


ORDER

The claim, based on entitlement to service connection for 
heart disease with hypertension, is denied.



		
	ROBERT E. SULLIVAN
Member, Board of Veterans' Appeals



 

